Exhibit 10.15

MANAGEMENT STOCKHOLDER’S AGREEMENT

This Management Stockholder’s Agreement (this “Agreement”) is entered into as of
            , 200_ (the “Effective Date”) by and among Valcon Acquisition
Holding B.V., a private company with limited liability incorporated under the
laws of The Netherlands and having its registered office in Haarlem, The
Netherlands (the “Company”), Valcon Acquisition Holding (Luxembourg) S.á r.l., a
private limited company incorporated under the laws of Luxembourg (“Luxco”), and
the undersigned person (the “Management Stockholder”) (the Company, Luxco and
the Management Stockholder being hereinafter collectively referred to as the
“Parties”). All capitalized terms not immediately defined are hereinafter
defined in Section 5(b) hereof.

WHEREAS, the Company is a wholly-owned subsidiary of Luxco, which is controlled
by investment funds associated with AlpInvest Partners, The Blackstone Group,
The Carlyle Group, Hellman & Friedman, Kohlberg Kravis Roberts & Co. and Thomas
H. Lee Partners (collectively, the “Investors”);

WHEREAS, on March 8, 2006, Valcon Acquisition B.V., a private company with
limited liability incorporated under the laws of The Netherlands (“Valcon
Acquisition B.V.”) and a wholly-owned subsidiary of the Company, entered into a
merger protocol, as amended on May 4, 2006, to acquire VNU N.V., a public
company with limited liability organized under the laws of The Netherlands, and
subsequently converted into VNU Group B.V., which has changed its name to The
Nielsen Company B.V., a private company with limited liability incorporated
under the laws of The Netherlands (“Nielsen”);

WHEREAS, the Management Stockholder has been selected by the Company to acquire
ordinary shares of the Company (the “Common Stock”) and, in connection
therewith, will receive options to acquire shares of Common Stock (together with
any options to acquire shares of Common Stock granted to the Management
Stockholder after the Effective Date, the “Options”) pursuant to the terms set
forth below and the terms of the 2006 Stock Acquisition and Option Plan for Key
Employees of Valcon Acquisition Holding B.V. (the “Option Plan”) and the Stock
Option Agreement dated as of the date hereof, entered into by and between the
Company and the Management Stockholder (the “Stock Option Agreement”); and

WHEREAS, this Agreement is one of several other agreements (“Other Management
Stockholders’ Agreements”) which have been, or which in the future will be,
entered into between the Company and other individuals who are or will be key
employees of the Company or one of its subsidiaries (collectively, the “Other
Management Stockholders”).



--------------------------------------------------------------------------------

NOW THEREFORE, to implement the foregoing and in consideration of the grant of
Options and of the mutual agreements contained herein, the Parties agree as
follows:

1. Issuance of Options; Purchased Stock; Purchases of Additional Common Stock.

(a) The Management Stockholder hereby subscribes for, as of the Effective Date,
and the Company shall issue to the Management Stockholder as of the Effective
Date,                      shares of Common Stock, at a per share price of
$10.00 (the “Base Price”), which price is equal to the fair market value of the
shares of the Company on the Effective Date as determined by the Board and
supported by a valuation of the Company by an independent third party appraiser
(all such shares acquired by the Management Stockholder, the “Purchased Stock”).
The aggregate price for all shares of the Purchased Stock is
$                    .

(b) Subject to the terms and conditions hereinafter set forth and as set forth
in the Option Plan, as of the Effective Date, the Company is issuing to the
Management Stockholder Options to acquire shares of Common Stock at an initial
Option Exercise Price equal to (i) the Base Price and (ii) the Base Price
multiplied by two, and the Parties shall execute and deliver to each other
copies of the Stock Option Agreement concurrently with the issuance of the
Options.

(c) The Company shall have no obligation to issue any Purchased Stock or issue
any Options to any person who (i) is a resident or citizen of a state or other
jurisdiction in which the sale of the Common Stock to him or her would
constitute a violation of the securities or “blue sky” laws of such jurisdiction
or (ii) is not an employee of the Company or any of its subsidiaries on the date
hereof.

2. Management Stockholder’s Representations, Warranties and Agreements.

(a) In addition to agreeing to and acknowledging the restrictions on transfer of
the Stock (as defined in Section 3(a) hereof) set forth in Section 3 hereof, if
the Management Stockholder is a Rule 405 Affiliate, the Management Stockholder
also agrees and acknowledges that he will not transfer any shares of the Stock
unless:

(i) the transfer is pursuant to an effective registration statement under the
Securities Act of 1933, as amended, and the rules and regulations in effect
thereunder (the “Act”), and in compliance with applicable provisions of state
securities laws; or

(ii) (A) counsel for the Management Stockholder (which counsel shall be
reasonably acceptable to the Company) shall have furnished the Company with an
opinion, satisfactory in form and substance to the Company, that no such
registration is required because of the availability of an exemption from
registration under the Act and (B) if the Management Stockholder is a citizen or
resident of any country other than the United States, or the Management
Stockholder desires to effect any transfer in any such country, counsel for the
Management Stockholder (which counsel shall be reasonably satisfactory to the
Company) shall have furnished the Company with an opinion or other advice
reasonably satisfactory in form and substance to the Company to the effect that
such transfer will comply with the securities laws of such jurisdiction.

 

2



--------------------------------------------------------------------------------

Notwithstanding the foregoing, the Company acknowledges and agrees that any of
the following transfers are deemed to be in compliance with the Act and this
Agreement (including without limitation any restrictions or prohibitions herein)
and no opinion of counsel is required in connection therewith: (x) a transfer
permitted by or made pursuant to Sections 3 or 4 hereof, (y) a transfer upon the
death or Permanent Disability of the Management Stockholder to the Management
Stockholder’s Estate or a transfer to the executors, administrators,
testamentary trustees, legatees or beneficiaries of a person who has become a
holder of Stock in accordance with the terms of this Agreement; provided that it
is expressly understood that any such transferee shall be bound by the
provisions of this Agreement, and (z) a transfer made after the Effective Date
in compliance with applicable securities laws to a Management Stockholder’s
Trust, provided that such transfer is made expressly subject to this Agreement
and that the transferee agrees in writing to be bound by the terms and
conditions hereof.

(b) The Management Stockholder acknowledges that he has been advised that a
notation shall be made in the appropriate records of the Company indicating that
the Stock is subject to restrictions on transfer. If the Management Stockholder
is a Rule 405 Affiliate, the Management Stockholder also acknowledges that
(1) the Stock must be held indefinitely and the Management Stockholder must
continue to bear the economic risk of the investment in the Stock unless it is
subsequently registered under the Act or an exemption from such registration is
available, (2) when and if shares of the Stock may be disposed of without
registration in reliance on Rule 144 of the rules and regulations promulgated
under the Act, such disposition can be made only in limited amounts in
accordance with the terms and conditions of such rule and (3) if the Rule 144
exemption is not available, public sale without registration will require
compliance with some other exemption under the Act.

(c) If any shares of the Stock are to be disposed of in accordance with an
applicable resale exemption or otherwise, the Management Stockholder shall
promptly notify the Company of such intended disposition and shall deliver to
the Company at, or prior to, the time of such disposition such documentation as
the Company may reasonably request in connection with such sale and, in the case
of a disposition pursuant to Rule 144, shall deliver to the Company an executed
copy of any notice on Form 144 required to be filed with the SEC.

(d) The Management Stockholder agrees that, if any shares of the Stock are
offered to the public pursuant to an effective registration statement under the
Act (other than registration of securities issued on Form S-8, S-4 or any
successor or similar form), the Management Stockholder will not effect any
public sale or distribution of any shares of the Stock (except pursuant to such
registration statement) for the “Lock-Up Period,” unless otherwise agreed to in
writing by the Company. The “Lock-Up Period” is the period (i) beginning on the
date of the receipt of a notice from the Company that the Company has filed, or
imminently intends to file, such registration statement and (ii) ending one
hundred and eighty (180) days (or such shorter period as may be consented to by
the managing underwriter or underwriters) in the case of the initial Public
Offering and ninety (90) days (or such shorter period as may be consented to by
the managing underwriter or underwriters, if any) in the case of any other
Public Offering after the effective date of such registration statement.
Notwithstanding the foregoing, if (1) during the last seventeen (17) days of the
Lock-Up Period, the Company issues an earnings release or material news or a
material event relating to the Company occurs or (2) prior to the expiration of
the Lock-Up Period, the Company announces that it will release earnings results

 

3



--------------------------------------------------------------------------------

during the 16-day period beginning on the last day of the Lock-Up Period, then
the restrictions imposed in this Section 2(d) shall continue to apply until the
expiration of the 18-day period beginning on the issuance of the earnings
release or the announcement of the material news or the occurrence of the
material event, unless the Company waives such extension in writing.

(e) The Management Stockholder represents and warrants that (i) with respect to
the Stock, he has received and reviewed the available information relating to
the Stock, including having received and reviewed the documents related thereto,
certain of which documents set forth the rights, preferences and restrictions
relating to the Options and the Stock underlying the Options and (ii) he has
been given the opportunity to obtain any additional information or documents and
to ask questions and receive answers about such information, the Company and the
business and prospects of the Company which he deems necessary to evaluate the
merits and risks related to his investment in the Stock and to verify the
information contained in the information received as indicated in this
Section 2(e), and he has relied solely on such information.

(f) The Management Stockholder further represents and warrants that (i) his
financial condition is such that he can afford to bear the economic risk of
holding the Stock for an indefinite period of time and has adequate means for
providing for his current needs and personal contingencies, (ii) he can afford
to suffer a complete loss of his investment in the Stock, (iii) he understands
and has taken cognizance of all risk factors related to the acquisition of the
Stock, (iv) his knowledge and experience in financial and business matters are
such that he is capable of evaluating the merits and risks of his acquisition of
the Stock as contemplated by this Agreement, and (v) his participation in the
acquisition of the Purchased Stock is voluntary.

(g) The Management Stockholder hereby grants to Luxco an irrevocable proxy
coupled with an interest to vote his Stock at any meeting of stockholders of the
Company, to consent to holding such meetings at short notice and to exercise the
voting rights attached to the Stock by way of unanimous written consent in lieu
of a meeting, which proxy shall be valid and remain in effect until the earliest
to occur of (i) an initial Public Offering, (ii) a Change in Control and
(iii) the date on which the Investors’ beneficial ownership percentage (directly
or indirectly) in the Company’s Common Stock is less than thirty-three and
one-third percent (33 1/3%) of the amount of such ownership percentage as of
August 22, 2006.

3. Transferability of Stock.

(a) The Management Stockholder agrees that he will not directly or indirectly,
offer, transfer, sell, assign, pledge, hypothecate or otherwise dispose of (any
of the foregoing acts being referred to herein as a “transfer”) any shares of
Purchased Stock, at the time of exercise, the Common Stock issuable upon
exercise of the Options (“Option Stock”) and any other Common Stock otherwise
acquired and/or held by the Management Stockholder Entities (collectively
referred to as “Stock”) at any time from and after the Effective Date; provided,
however, that the Management Stockholder may transfer shares of Stock during
such time pursuant to one of the following exceptions: (i) transfers permitted
by clauses (x), (y) and (z) of Section 2(a) hereof; (ii) a sale of shares of
Common Stock pursuant to an effective registration statement under the Act filed
by the Company (excluding any registration on Form S-8, S-4 or any successor or
similar form) pursuant to Section 7 hereof; or (iii) transfers permitted
pursuant

 

4



--------------------------------------------------------------------------------

to the Sale Participation Agreement (as defined in Section 5(b) hereof); and
provided, further, that following an initial Public Offering, the Management
Stockholder may transfer shares of Stock only at the time of transfer by, and on
the same terms as, the Investors and on a pro rata basis with the Investors
(based on the percentage of Stock actually transferred by the Investors).

(b) Notwithstanding anything in this Agreement to the contrary, if, following an
initial Public Offering, the Management Stockholder’s active employment with the
Company (and/or, if applicable, its subsidiaries) is terminated as a result of
the Management Stockholder’s death or Permanent Disability, the Management
Stockholder may transfer, without limitation under this Agreement (but subject
to any applicable securities laws), all or any portion of his or her Purchased
Stock on and after the expiration of any Lock-Up Period that may be applicable.

(c) If, following an initial Public Offering, the Management Stockholder is
unable to transfer shares of Stock due to restrictions on transfer of the Stock
other than as set forth in this Agreement or due to the provisions of
Section 7(e) hereof, then the restrictions on transfer of the Stock set forth in
this Agreement shall terminate such that the Management Stockholder may
(i) effect a sale of Stock to the public that the Management Stockholder would
have been able to sell pursuant to Section 7 hereof or pursuant to the Sale
Participation Agreement at a prior time had such other restrictions on transfer
of the Stock not been in effect and (ii) effect a sale of Option Stock to the
public that the Management Stockholder would have been able to sell pursuant to
Section 7 hereof or pursuant to the Sale Participation Agreement at a prior time
had the Options through which such Option Stock was acquired been exercisable at
such prior time, in each case at the time of a sale by the Investors pursuant to
Section 7 hereof or pursuant to the Sale Participation Agreement.

(d) Notwithstanding anything in this Agreement to the contrary, this Section 3
shall terminate and be of no further force or effect upon the earlier to occur
of (i) a Change in Control and (ii) the date on which the Investors’ beneficial
ownership percentage (directly or indirectly) in the Company’s Common Stock is
less than thirty-three and one-third percent (33 1/3%) of the amount of such
ownership percentage as of August 22, 2006.

4. The Company’s Option to Purchase Stock and Options of Management Stockholder
Upon Certain Terminations of Employment.

(a) Termination for Cause by the Company. Except as otherwise provided herein,
if (i) the Management Stockholder’s active employment with the Company (and/or,
if applicable, its subsidiaries) is terminated by the Company (and/or, if
applicable, its subsidiaries) for Cause, (ii) the Management Stockholder
breaches any of the provisions of Section 22(a) hereof, (iii) the beneficiaries
of a Management Stockholder’s Trust shall include any person or entity other
than the Management Stockholder, his spouse (or ex-spouse) or his lineal
descendants (including adopted children) or, if at any time after any such
transfer there shall be no then living spouse or lineal descendants, then to the
ultimate beneficiaries of any such trust or to the estate of a deceased
beneficiary or (iv) the Management Stockholder shall otherwise effect a transfer
of any of the Stock other than as permitted in this Agreement (other than as may
be required by applicable law or an order of a court having competent
jurisdiction) after notice from the Company of such impermissible transfer and a
reasonable opportunity to cure such transfer (each, a “Section 4(a) Call
Event”):

(A) With respect to the Stock, the Company may purchase all or any portion of
the shares of the Stock then held by the applicable Management Stockholder
Entities at a per share purchase price equal to the lesser of (x) the Fair
Market Value Per Share on the applicable repurchase date and (y) the Base Price
(or, with respect to any Option Stock, the Option Exercise Price) (any such
applicable repurchase price, the “Section 4(a) Repurchase Price”); and

 

5



--------------------------------------------------------------------------------

(B) With respect to the Options, all such Options (whether or not then
exercisable) held by the applicable Management Stockholder Entities will
terminate immediately without payment in respect thereof.

(b) Termination by the Management Stockholder without Good Reason. Except as
otherwise provided herein, if, prior to December 31, 2011, the Management
Stockholder’s active employment with the Company (and/or, if applicable, its
subsidiaries) is terminated by the Management Stockholder without Good Reason (a
“Section 4(b) Call Event”):

(A) With respect to the Stock, the Company may purchase all or any portion of
the shares of the Stock then held by the applicable Management Stockholder
Entities at a per share purchase price equal to (x) the lesser of (i) the Fair
Market Value Per Share on the applicable repurchase date and (ii) the Base Price
(or, with respect to any Option Stock, the Option Exercise Price), if the
Section 4(b) Call Event is on or prior to December 31, 2009 or (y) the Fair
Market Value Per Share, if the Section 4(b) Call Event is after December 31,
2009; and

(B) With respect to the Options, the Company may purchase all or any portion of
the exercisable Options held by the applicable Management Stockholder Entities
for an amount equal to the product of (x) the excess, if any, of (i) the lesser
of (1) the Fair Market Value Per Share and (2) the Option Exercise Price if the
Section 4(b) Call Event is on or prior to December 31, 2009 or (ii) the Fair
Market Value Per Share, if the Section 4(b) Call Event is after December 31,
2009, over the Option Exercise Price and (y) the number of Exercisable Option
Shares, which Options shall be terminated in exchange for such payment. In the
event the foregoing Option Excess Price is zero or a negative number, all
outstanding exercisable Options granted to the Management Stockholder under the
Option Plan shall be automatically terminated without any payment in respect
thereof. In the event that the Company does not exercise the foregoing rights,
all exercisable but unexercised Options shall terminate pursuant to the terms of
the Stock Option Agreement. All unexercisable Options held by the applicable
Management Stockholder Entities shall terminate, without payment, immediately
upon termination of employment or on such later date as may otherwise be
provided in the Stock Option Agreement.

(c) Termination for Death or Disability or without Cause by the Company or
Termination by the Management Stockholder with Good Reason. Except as otherwise
provided herein, if the Management Stockholder’s employment with the Company
(and/or, if applicable, its subsidiaries) is terminated (i) as a result of the
death or Permanent Disability of the Management Stockholder or without Cause by
the Company or (ii) by the Management Stockholder with Good Reason (each a
“Section 4(c) Call Event”):

(A) With respect to the Stock, the Company may purchase all or any portion of
the shares of the Stock then held by the applicable Management Stockholder
Entities at a per share price equal to the Fair Market Value Per Share on the
applicable repurchase date; and

 

6



--------------------------------------------------------------------------------

(B) With respect to the Options, the Company may purchase all or any portion of
the exercisable Options held by the applicable Management Stockholder Entities
for an amount equal to the product of (x) the excess, if any, of the Fair Market
Value Per Share over the Option Exercise Price and (y) the number of Exercisable
Option Shares, which Options shall be terminated in exchange for such payment.
In the event the foregoing Option Excess Price is zero or a negative number, all
outstanding exercisable Options granted to the Management Stockholder under the
Option Plan shall be automatically terminated without any payment in respect
thereof. In the event that the Company does not exercise the foregoing rights,
all exercisable but unexercised Options shall terminate pursuant to the terms of
the Stock Option Agreement. All unexercisable Options held by the applicable
Management Stockholder Entities shall terminate without payment immediately upon
termination of employment or on such later date as may otherwise be provided in
the Stock Option Agreement.

(d) Call Notice. The Company shall have a period (the “Call Period”) of
sixty (60) days from the date of any Call Event (or, if later, with respect to a
Section 4(a) Call Event, from the date after discovery of, and the applicable
cure period for, an impermissible transfer constituting a Section 4(a) Call
Event) in which to give notice in writing to the Management Stockholder of its
election to exercise its rights and obligations pursuant to this Section 4
(“Call Notice”). The completion of the purchases pursuant to the foregoing shall
take place at the principal office of the Company on the tenth Business Day
after the giving of the Call Notice. The applicable Repurchase Price (including
any payment with respect to the Options as described in this Section 4) shall be
paid by delivery to the applicable Management Stockholder Entities of a
certified bank check or checks in the appropriate amount payable to the order of
each of the applicable Management Stockholder Entities (or by wire transfer of
immediately available funds, if the Management Stockholder Entities provide to
the Company wire transfer instructions) against delivery of an irrevocable power
of attorney enabling the Company to cause the transfer to it of the Stock so
purchased and appropriate documents canceling the Options so terminated,
appropriately endorsed or executed by the applicable Management Stockholder
Entities or any duly authorized representative.

(e) Delay of Call. Notwithstanding any other provision of this Section 4 to the
contrary and subject to Section 8(a) hereof, if there exists and is continuing a
default or an event of default on the part of the Company or any subsidiary of
the Company under any loan, guarantee or other agreement under which the Company
or any subsidiary of the Company has borrowed money or if a repurchase would not
be permitted under, or would otherwise violate, applicable provisions of Dutch
law (each such occurrence being an “Event”), the Company shall delay the
repurchase of any of the Stock or the Options (pursuant to a Call Notice timely
given in accordance with Section 4(d) hereof) from the applicable Management
Stockholder Entities until the first Business Day which is ten (10) calendar
days after all of the foregoing Events have ceased to exist (the “Repurchase
Eligibility Date”); provided, however, that (i) the number of shares of Stock
subject to repurchase under this Section 4 shall be that number of shares of
Stock, and (ii) in the case of a repurchase pursuant to Section 4(a), 4(b) or
4(c) hereof, the number of Exercisable Option Shares for purposes of calculating
the Option Excess Price payable under this Section 4 shall be the number of
Exercisable Option Shares, in each case held

 

7



--------------------------------------------------------------------------------

by the applicable Management Stockholder Entities at the time of delivery of
(and as set forth in) a Call Notice in accordance with Section 4(d) hereof. All
Options exercisable as of the date of a Call Notice, in the case of a repurchase
pursuant to Section 4(a), 4(b) or 4(c) hereof, shall continue to be exercisable
until the repurchase of such Options pursuant to such Call Notice, provided that
to the extent that any Options are exercised after the date of such Call Notice,
the number of Exercisable Option Shares for purposes of calculating the Option
Excess Price shall be reduced accordingly.

(f) Calculation of Option Excess Price. For the avoidance of doubt, in any
instance where the Company purchases Options as set forth in this Section 4, the
applicable Option Excess Price shall be calculated in tranches based on the
applicable Option Exercise Prices relative to the applicable Repurchase Price,
and not on an aggregate net basis, such that the Option Excess Price of any
Options having the same Option Exercise Price, where the Option Excess Price is
greater than zero, shall not be netted against the Option Excess Price of any
Options having a different Option Exercise Price, where the Option Excess Price
is less than or equal to zero.

(g) Effect of Accounting Principles. Notwithstanding anything set forth in this
Section 4 to the contrary, in the event that it is determined by the Company (in
consultation with its auditors) that the provisions of this Section 4 would
result in any of the Options being classified as a liability as contemplated by
FASB Statement No. 123R, Share-Based Payment, including any amendments and
interpretations thereto, then the following terms shall apply in lieu of the
corresponding provisions in Section 4(b) and Section 4(c) providing for the
purchase by the Company of exercisable Options:

With respect to any exercisable Options, upon the occurrence of the applicable
event giving rise to the Section 4 Call Event, the Management Stockholder
Entities may be required to by the Company to elect, in accordance with the
terms of the relevant Stock Option Agreement, to receive from the Company, on
one occasion, in exchange for all of the exercisable Options then held by the
applicable Management Stockholder Entities, if any, a number of shares of Stock
equal to the quotient of (x) the product of (A) the excess, if any, of the Fair
Market Value over the Option Exercise Price and (B) the number of shares then
acquirable on exercise, divided by (y) the Fair Market Value, which Options
shall be terminated in exchange for such payment of shares of Stock (such shares
of Stock, the “Net Settled Stock”). (In the event the foregoing Option Excess
Price is zero or a negative number, all outstanding exercisable Options shall be
automatically terminated without any payment in respect thereof.) Upon the
occurrence of such net settlement of all exercisable Options, the Call Period
shall be deemed to be the period that is 30 days following the date that is six
months after the receipt by the applicable Management Stockholder Entities of
the Net Settled Stock, during which time the Company may, on delivery of Call
Notice, purchase all or any portion of the Net Settled Stock held by the
applicable Management Stockholder Entities, at a per share price equal to the
applicable Repurchase Price for Option Stock identified in Section 4(b) or
Section 4(c), as applicable.

 

8



--------------------------------------------------------------------------------

(h) Effect of Change in Control and Reduction in Investors’ Ownership.
Notwithstanding anything in this Agreement to the contrary, this Section 4 shall
terminate and be of no further force or effect upon the earlier to occur of
(i) a Change in Control and (ii) the date on which the Investors’ beneficial
ownership percentage (directly or indirectly) in the Company’s Common Stock is
less than thirty-three and one-third percent (33 1/3%) of the amount of such
ownership percentage as of August 22, 2006.

5. Adjustment of Repurchase Price; Definitions.

(a) Adjustment of Repurchase Price. In determining the applicable repurchase
price of the Stock and Options, as provided for in Section 4 hereof, appropriate
adjustments shall be made for any stock dividends, extraordinary cash dividends,
splits, combinations, recapitalizations or any other adjustment in the number of
outstanding shares of Stock in order to maintain, as nearly as practicable, the
intended operation of the provisions of Section 4 hereof.

(b) Definitions. All capitalized terms used in this Agreement and not defined
herein shall have such meaning as such terms are defined in the Option Plan.
Terms used herein and as listed below shall be defined as follows:

“Act” shall have the meaning set forth in Section 2(a)(i) hereof.

“Agreement” shall have the meaning set forth in the introductory paragraph.

“Base Price” shall have the meaning set forth in Section 1(a) hereof.

“Board” shall mean the Supervisory Board (raad van commissarissen) of Nielsen
or, if and as when there exists a Supervisory Board of the Company, the
Supervisory Board of the Company.

“Business Day” shall mean a day on which banks are open for business in
Amsterdam, London, New York and Luxembourg (which, for avoidance of doubt, shall
not include Saturdays, Sundays and public holidays in any of these cities).

“Call Events” shall mean, collectively, Section 4(a) Call Events, Section 4(b)
Call Events, and Section 4(c) Call Events.

“Call Notice” shall have the meaning set forth in Section 4(d) hereof.

“Call Period” shall have the meaning set forth in Section 4(d) hereof.

“Cause” shall mean “Cause” as such term may be defined in any employment, change
in control or severance agreement in effect at the time of termination between
the Management Stockholder and the Company or any of its subsidiaries or
Rule 405 Affiliates; or, if there is no such employment, change in control or
severance agreement or such term is not defined therein, “Cause” shall mean
(i) the Management Stockholder’s willful misconduct with regard to the Company;
(ii) the Management Stockholder is indicted for, convicted of, or pleading nolo
contendere to, a felony, a misdemeanor involving moral turpitude, or an
intentional crime involving material dishonesty other than, in any case,
vicarious liability; (iii) the Management Stockholder’s conduct involving the
use of illegal drugs in the workplace; (iv) the Management Stockholder’s failure
to attempt in good faith to follow a lawful directive of his or her supervisor

 

9



--------------------------------------------------------------------------------

within ten (10) days after written notice of such failure; and/or (v) the
Management Stockholder’s breach of this Agreement or the Management
Stockholder’s other agreements with the Company, which continues beyond ten
(10) days after written demand for substantial performance is delivered to the
Management Stockholder by the Company (to the extent that, in the reasonable
judgment of the Board, such breach can be cured by the Management Stockholder).

“Change in Control” shall mean: any transaction (including, without limitation,
any merger, consolidation or sale of assets or equity interests, or any
acquisition of stock in the open market or otherwise) the result of which is
that any Person or “group” (as defined within the meaning of Rules 13d-3 and
13d-5 of the Exchange Act), other than any of the Investors or their Rule 405
Affiliates, obtains (i) direct or indirect beneficial ownership of more than
fifty percent (50%) of the voting rights attached to the entire issued share
capital of Luxco, or any entity which is wholly-owned, directly or indirectly,
by Luxco and which has materially the same direct or indirect ownership of all
direct and indirect subsidiaries of Luxco as does Luxco, or (ii) all or
substantially all of the assets of the Luxco and its direct and indirect
subsidiaries including Nielsen and its direct and indirect subsidiaries
(collectively, the “Nielsen Group”) (excluding, for the avoidance of doubt, a
transaction or series of transactions involving the sale of only (A) the assets
of the entities comprising the Business Information division of the Nielsen
Group, in combination with (B) the assets of either (x) the entities comprising
the Marketing Information division of the Nielsen Group or (y) the entities
comprising the Media Measurement and Information division of the Nielsen Group,
in each case as such applicable division is constituted from time to time).

“Common Stock” shall have the meaning set forth in the third “whereas”
paragraph.

“Company” shall have the meaning set forth in the introductory paragraph.

“Confidential Information” shall mean all non-public information concerning
trade secrets, know-how, software, developments, inventions, processes,
technology, designs, financial data, strategic business plans or any proprietary
or confidential information, documents or materials in any form or media,
including any of the foregoing relating to research, operations, finances,
current and proposed products and services, vendors, customers, advertising and
marketing, and other non-public, proprietary, and confidential information of
the Restricted Group.

“Custody Agreement and Power of Attorney” shall have the meaning set forth in
Section 7(f) hereof.

“Effective Date” shall have the meaning set forth in the introductory paragraph.

“Event” shall have the meaning set forth in Section 4(e) hereof.

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended (or
any successor statute thereto).

 

10



--------------------------------------------------------------------------------

“Exercisable Option Shares” shall mean the shares of Common Stock that, at the
Repurchase Calculation Date, could be acquired by the Management Stockholder
upon exercise of his outstanding and exercisable Options.

“Fair Market Value Per Share” shall mean the Market Value Per Share, or, if
there has been no Qualified Public Offering, the fair market value of the Common
Stock as determined in the good faith discretion of the Board.

“Good Reason” shall mean “Good Reason” as such term may be defined in any
employment, change in control or severance agreement in effect at the time of
termination between the Management Stockholder and the Company or any of its
subsidiaries or Rule 405 Affiliates; or, if there is no such employment, change
in control or severance agreement or such term is not defined therein, “Good
Reason” shall mean, without the Management Stockholder’s consent, (i) a
reduction in Management Stockholder’s annual base salary or target annual
incentive under the Annual Incentive Plan (“target AIP”) (excluding any
reduction in Management Stockholder’s base salary and/or target AIP that is part
of a plan to reduce compensation of comparably situated employees of the Company
generally; provided that such reduction in Management Stockholder’s base salary
and/or target AIP is not greater than ten percent (10%) of such base salary and
target AIP); (ii) a material diminution in the nature or scope of the Management
Stockholder’s responsibilities, duties or authority (other than any such
diminution which may occur by reason of the current corporate restructuring
programs); or (iii) the relocation by the Company of the Management
Stockholder’s primary place of employment with the Company to a location more
than fifty (50) miles from the Management Stockholder’s current principal place
of employment (which shall not be deemed to occur due to a requirement that the
Management Stockholder travel in connection with the performance of his duties);
in any case of the foregoing, that remains uncured after ten (10) Business Days
after the Management Stockholder has provided the Company written notice that
the Management Stockholder believes in good faith that such event giving rise to
such claim of Good Reason has occurred, so long as such notice is provided
within ninety (90) days after such event has first occurred.

“Holders” shall have the meaning set forth in Section 7(d) hereof.

“Investors” shall have the meaning set forth in the first “whereas” paragraph.

“Lock-Up Period” shall have the meaning set forth in Section 2(d) hereof.

“Luxco” shall have the meaning set forth in the introductory paragraph.

“Management Stockholder” shall have the meaning set forth in the introductory
paragraph.

“Management Stockholder Entities” shall mean the Management Stockholder’s Trust,
the Management Stockholder and the Management Stockholder’s Estate,
collectively.

“Management Stockholder’s Estate” shall mean the conservators, guardians,
executors, administrators, testamentary trustees, legatees or beneficiaries of
the Management Stockholder.

 

11



--------------------------------------------------------------------------------

“Management Stockholder’s Trust” shall mean a partnership, limited liability
company, corporation, trust or custodianship, the beneficiaries of which may
include only the Management Stockholder, his spouse (or ex-spouse) or his lineal
descendants (including adopted children) or, if at any time after any such
transfer there shall be no then living spouse or lineal descendants, then to the
ultimate beneficiaries of any such trust or to the estate of a deceased
beneficiary.

“Market Value Per Share” shall mean, on the Repurchase Calculation Date, the
price per share equal to (i) the last sale price of the Common Stock on the
Repurchase Calculation Date on the principal stock exchange on which the Common
Stock may at the time be listed or, (ii) if there shall have been no sales on
such exchange on the Repurchase Calculation Date on any given day, the average
of the closing bid and asked prices of the Common Stock on such exchange on the
Repurchase Calculation Date or, (iii) if there is no such bid and asked price on
the Repurchase Calculation Date, the average of the closing bid and asked prices
of the Common Stock on the next preceding date when such bid and asked price
occurred or, (iv) if the Common Stock shall not be so listed, the closing sales
price of the Common Stock as reported by NASDAQ on the Repurchase Calculation
Date in the over-the-counter market.

“Maximum Repurchase Amount” shall have the meaning set forth in Section 8(a)
hereof.

“Notice” shall have the meaning set forth in Section 7(b) hereof.

“Option Excess Price” shall mean, with respect to any Option, the aggregate
amount paid or payable by the Company in respect of Exercisable Option Shares
pursuant to Section 4 hereof.

“Option Exercise Price” shall mean the then-current exercise price of the shares
of Common Stock covered by the applicable Option.

“Option Plan” shall have the meaning set forth in the third “whereas” paragraph.

“Options” shall have the meaning set forth in the third “whereas” paragraph.

“Option Stock” shall have the meaning set forth in Section 3(a) hereof.

“Other Management Stockholders” shall have the meaning set forth in the fourth
“whereas” paragraph.

“Other Management Stockholders’ Agreements” shall have the meaning set forth in
the fourth “whereas” paragraph.

“Nielsen” shall have the meaning set forth in the second “whereas” paragraph.

“Parties” shall have the meaning set forth in the introductory paragraph.

“Permanent Disability” shall mean “Disability” or “Permanent Disability” (as
applicable) as such term may be defined in any employment, change in control or
severance agreement in effect at the time of termination between the Management
Stockholder and the Company or any of its subsidiaries or Rule 405 Affiliates;
or, if there is no such employment, change in control or severance agreement or
such term is not defined therein, “Permanent Disability” shall have

 

12



--------------------------------------------------------------------------------

occurred when the Management Stockholder has been unable to perform his material
duties because of physical or mental incapacity for a period of at least 180
consecutive days, as determined by a medical doctor mutually agreed upon by the
parties hereto. Any question as to the existence of the Permanent Disability of
the Management Stockholder as to which the Management Stockholder and the
Company cannot agree shall be determined in writing by a qualified independent
physician mutually acceptable to the Management Stockholder and the Company. If
the Management Stockholder and the Company cannot agree as to a qualified
independent physician, each shall appoint such a physician and those two
physicians shall select a third who shall make such determination in writing.
The determination of Permanent Disability made in writing to the Company and the
Management Stockholder shall be final and conclusive for all purposes of this
Agreement (such inability is hereinafter referred to as “Permanent Disability”
or being “Permanently Disabled”).

“Person” shall mean “person,” as such term is used for purposes of Section 13(d)
or 14(d) of the Exchange Act.

“Piggyback Registration Rights” shall have the meaning set forth in Section 7(a)
hereof.

“Proposed Registration” shall have the meaning set forth in Section 7(b) hereof.

“Public Offering” shall mean the sale of shares of Common Stock to the public
subsequent to the date hereof pursuant to a registration statement under the Act
which has been declared effective by the SEC (other than a registration
statement on Form S-4, S-8 or any other similar form).

“Purchased Stock” shall have the meaning set forth in Section 1(a) hereof.

“Qualified Public Offering” shall mean a Public Offering, which results in an
active trading market of 25% or more of the Common Stock.

“Repurchase Calculation Date” shall mean the date on which the repurchase
occurs.

“Repurchase Eligibility Date” shall have the meaning set forth in Section 4(e)
hereof.

“Repurchase Price” shall mean the amount to be paid in respect of the Stock and
Options to be purchased by the Company pursuant to Section 4(a), 4(b), or 4(c)
hereof, as applicable.

“Request” shall have the meaning set forth in Section 7(b) hereof.

“Restricted Group” shall mean, collectively, the Company, its subsidiaries, the
Investors and their respective Rule 405 Affiliates.

“Rule 405 Affiliate” shall mean an affiliate of the Company as defined under
Rule 405 of the rules and regulations promulgated under the Act and as
interpreted in good faith by the Board.

 

13



--------------------------------------------------------------------------------

“Sale Participation Agreement” shall mean that certain sale participation
agreement entered into by and between the Management Stockholder and Luxco on
behalf of the Investors dated as of the date hereof.

“SEC” shall mean the Securities and Exchange Commission.

“Section 4(a) Call Event” shall have the meaning set forth in Section 4(a)
hereof.

“Section 4(a) Repurchase Price” shall have the meaning set forth in Section 4(a)
hereof.

“Section 4(b) Call Event” shall have the meaning set forth in Section 4(b)
hereof.

“Section 4(c) Call Event” shall have the meaning set forth in Section 4(c)
hereof.

“Shareholders’ Agreement” shall have the meaning set forth in Section 7(a)
hereof.

“Stock” shall have the meaning set forth in Section 3(a) hereof.

“Stock Option Agreement” shall have the meaning set forth in the third “whereas”
paragraph.

“Transfer” shall have the meaning set forth in Section 3(a) hereof.

“Valcon Acquisition B.V.” shall have the meaning set forth in the second
“whereas” paragraph.

6. The Company’s Representations and Warranties.

(a) The Company represents and warrants to the Management Stockholder that
(i) this Agreement has been duly authorized, executed and delivered by the
Company and is enforceable against the Company in accordance with its terms and
(ii) the Stock, when issued and delivered in accordance with the terms hereof
and the other agreements contemplated hereby, will be duly and validly issued,
fully paid and nonassessable.

(b) If the Company becomes subject to the reporting requirements of Section 12
of the Exchange Act, the Company will file the reports required to be filed by
it under the Act and the Exchange Act and the rules and regulations adopted by
the SEC thereunder, to the extent required from time to time to enable the
Management Stockholder to sell shares of Stock without registration under the
Exchange Act within the limitations of the exemptions provided by (A) Rule 144
under the Act, as such rule may be amended from time to time, or (B) any similar
rule or regulation hereafter adopted by the SEC. Notwithstanding anything
contained in this Section 6(b), the Company may de-register under Section 12 of
the Exchange Act if it is then permitted to do so pursuant to the Exchange Act
and the rules and regulations thereunder and, in such circumstances, shall not
be required hereby to file any reports which may be necessary in order for
Rule 144 or any similar rule or regulation under the Act to be available.
Nothing in this Section 6(b) shall be deemed to limit in any manner the
restrictions on sales of Stock contained in this Agreement.

 

14



--------------------------------------------------------------------------------

7. “Piggyback” Registration Rights. Effective upon the date of this Agreement
and until the later of (i) the occurrence of a Qualified Public Offering and
(ii) December 31, 2011:

(a) The Management Stockholder hereby agrees to be bound by all of the terms,
conditions and obligations of the piggyback registration rights contained in the
Shareholders’ Agreement (the “Shareholders’ Agreement”) to be entered into by
and among Luxco, Valcon Acquisition B.V., the Company and investors party
thereto (the “Piggyback Registration Rights”), in the form provided to the
Management Stockholder on the date hereof (subject to any amendments thereto to
which the Management Stockholder has agreed in writing to be bound), and,
following the consummation of an initial Public Offering, if any one of the
Investors are selling stock, shall have all of the rights and privileges of the
Piggyback Registration Rights (including, without limitation, the right to
participate in one or more Public Offerings and any rights to indemnification
and/or contribution from the Company and/or the Investors), in each case as if
the Management Stockholder were an original party (other than Luxco, Valcon
Acquisition B.V. and the Company) to the Shareholders’ Agreement, subject to
applicable and customary underwriter restrictions; provided, however, that at no
time shall the Management Stockholder have any rights to request registration
under the Shareholders’ Agreement; and provided further, that the Management
Stockholder shall not be bound by any amendments to the Shareholders’ Agreement
unless the Management Stockholder consents in writing thereto provided that such
consent will not be unreasonably withheld. All Stock, whether acquired upon the
exercise of an Option or not, acquired or held by the applicable Management
Stockholder Entities pursuant to this Agreement shall be deemed to be “Listed
Shares” as defined in the Shareholders’ Agreement.

(b) In the event of a sale of Common Stock by the Investors in accordance with
the terms of the Shareholders’ Agreement, the Company will promptly notify the
Management Stockholder in writing (a “Notice”) of any proposed registration (a
“Proposed Registration”). If within five (5) Business Days of the receipt by the
Management Stockholder of such Notice, the Company receives from the applicable
Management Stockholder Entities a written request (a “Request”) to register
shares of Stock held by the applicable Management Stockholder Entities (which
Request will be irrevocable unless otherwise mutually agreed to in writing by
the Management Stockholder and the Company), shares of Stock will be so
registered as provided in this Section 7; provided, however, that for each such
registration statement only one Request, which shall be executed by the
applicable Management Stockholder Entities, may be submitted for all Listed
Shares held by the applicable Management Stockholder Entities.

(c) The maximum number of shares of Stock which will be registered pursuant to a
Request will be the lowest of (i) the number of shares of Stock then held by the
Management Stockholder Entities, including all shares of Stock which the
Management Stockholder Entities are then entitled to acquire under an
unexercised Option to the extent then exercisable, multiplied by a fraction, the
numerator of which is the number of shares of Stock being sold by the Investors
and any affiliated or unaffiliated investment partnerships and investment
limited liability companies investing with the Investors and the denominator of
which is the aggregate number of shares of Stock owned by the Investors and any
investment partnerships and investment limited liability companies investing
with the Investors or (ii) the maximum number of shares of Stock which the
Company can register in the Proposed Registration without adverse

 

15



--------------------------------------------------------------------------------

effect on the offering in the view of the managing underwriters (reduced pro
rata as more fully described in subsections (d) and (e) of this Section 7) or
(iii) the maximum number of shares which the Management Stockholder (pro rata
based upon the aggregate number of shares of Stock the Management Stockholder
and all Other Management Stockholders have requested to be registered) is
permitted to register under the Piggyback Registration Rights.

(d) Subject to subsection (e) of this Section 7, if a Proposed Registration
involves an underwritten offering and the managing underwriter advises the
Company in writing that, in its opinion, the number of shares of Stock requested
to be included in the Proposed Registration exceeds the number which can be sold
in such offering, so as to be likely to have an adverse effect on the price,
timing or distribution of the shares of Stock offered in such Public Offering as
contemplated by the Company, then the Company will include in the Proposed
Registration (i) first, 100% of the shares of Stock the Company proposes to sell
and (ii) second, to the extent of the number of shares of Stock requested to be
included in the Proposed Registration which, in the opinion of such managing
underwriter, can be sold without having the adverse effect referred to above,
the number of shares of Stock which the selling Investors and any affiliated or
unaffiliated investment partnerships and investment limited liability companies
investing with the selling Investors, the Management Stockholder and all Other
Management Stockholders (together, the “Holders”) have requested to be included
in the Proposed Registration, such amount to be allocated pro rata among all
requesting Holders on the basis of the relative number of shares of Stock then
held by each such Holder (including upon exercise of all exercisable Options)
(provided that any shares thereby allocated to any such Holder that exceed such
Holder’s request will be reallocated among the remaining requesting Holders in
like manner).

(e) If a Proposed Registration involves an underwritten offering and the
managing underwriter advises the Company in writing that, in its opinion, the
number of shares of Stock requested to be included in the Proposed Registration
by the Management Stockholder and all Other Management Stockholders would be
likely to have an adverse effect on the price, timing or distribution of the
shares of Stock offered in such Public Offering as contemplated by the Company,
then the Company will include in the Proposed Registration, in addition to
shares to be sold by the Company and the selling Investors, the number of shares
of Stock requested to be sold by the Management Stockholder and all Other
Management Stockholders which, in the opinion of such managing underwriter, can
be sold without having the adverse effect referred to above, such amount to be
allocated pro rata among all requesting parties on the basis of the relative
number of shares of Stock then held by each such party (including upon exercise
of all exercisable Options) (provided that any shares thereby allocated to any
such party that exceed such party’s request will be reallocated among the
remaining requesting parties in like manner).

(f) Upon delivering a Request, the Management Stockholder will, if requested by
the Company, execute and deliver a custody agreement and power of attorney
having customary terms and in form and substance satisfactory to the Company
with respect to the shares of Stock to be registered pursuant to this Section 7
(a “Custody Agreement and Power of Attorney”). The Custody Agreement and Power
of Attorney will provide, among other things, that the Management Stockholder
will irrevocably appoint said custodian and attorney-in-fact as the Management
Stockholder’s agent and attorney-in-fact with full power and authority to act
under the Custody Agreement and Power of Attorney on the Management
Stockholder’s behalf with respect to the matters specified therein.

 

16



--------------------------------------------------------------------------------

(g) If the number of shares of Stock that the Management Stockholder is
permitted to include in a Request pursuant to this Section 7 is limited by the
fact that the Options are not exercisable at the time of such Proposed
Registration, then at such time as the Options become exercisable (in whole or
in part) and at any time thereafter, the Management Stockholder shall be
entitled to register for public sale as part of any subsequent Proposed
Registration such additional number of shares of Stock as the Management
Stockholder could have registered at the time of the initial Proposed
Registration.

(h) The Management Stockholder agrees that he will execute such other agreements
as the Company may reasonably request to further evidence the provisions of this
Section 7.

8. Pro Rata Repurchases; Dividends.

(a) Notwithstanding anything to the contrary contained in Section 4 hereof, if
at any time consummation of any purchase or payment to be made by the Company
pursuant to this Agreement and the Other Management Stockholders Agreements
would result in an Event, then the Company shall make purchases from, and
payments to, the Management Stockholder and Other Management Stockholders pro
rata (on the basis of the proportion of the number of shares of Stock each such
Management Stockholder and all Other Management Stockholders have elected or are
required to sell to the Company) for the maximum number of shares of Stock
permitted without resulting in an Event (the “Maximum Repurchase Amount”). The
provisions of Section 4(e) hereof shall apply in their entirety to payments and
repurchases with respect to shares of Stock which may not be made due to the
limits imposed by the Maximum Repurchase Amount under this Section 8(a). Until
all of such Stock is purchased and paid for by the Company, the Management
Stockholder and the Other Management Stockholders whose Stock is not purchased
in accordance with this Section 8(a) shall have priority, on a pro rata basis,
over other purchases of Stock by the Company pursuant to this Agreement and
Other Management Stockholders’ Agreements.

(b) In the event any dividends are paid with respect to the Stock, the
Management Stockholder will be treated in the same manner as all other holders
of Common Stock with respect to shares of Stock then owned by the Management
Stockholder, and, with respect to any Options held by the Management
Stockholder, in accordance, as applicable, with the Stock Option Agreement.

9. Rights to Negotiate Repurchase Price. Nothing in this Agreement shall be
deemed to restrict or prohibit the Company from purchasing, redeeming or
otherwise acquiring for value shares of Stock or Options from the Management
Stockholder, at any time, upon such terms and conditions, and for such price, as
may be mutually agreed upon in writing between the Parties hereto, whether or
not at the time of such purchase, redemption or acquisition circumstances exist
which specifically grant the Company the right to purchase, or the Management
Stockholder the right to sell, shares of Stock or any Options under the terms of
this Agreement; provided that no such purchase, redemption or acquisition shall
be consummated, and no agreement with respect to any such purchase, redemption
or acquisition shall be entered into, without the prior approval of the Board.

 

17



--------------------------------------------------------------------------------

10. Covenant Regarding 83(b) Election. Except as the Company may otherwise agree
in writing, to the extent applicable, the Management Stockholder hereby
covenants and agrees that he will make an election provided pursuant to Treasury
Regulation Section 1.83-2 with respect to the Stock, including without
limitation, the Stock to be acquired upon each exercise of the Management
Stockholder’s Options; and the Management Stockholder further covenants and
agrees that he will furnish the Company with copies of the forms of election the
Management Stockholder files within thirty (30) days after the date hereof, and
within thirty (30) days after each exercise of Management Stockholder’s Options
and with evidence that each such election has been filed in a timely manner.

11. Notice of Change of Beneficiary. Immediately prior to any transfer of Stock
to a Management Stockholder’s Trust, the Management Stockholder shall provide
the Company with a copy of the instruments creating the Management Stockholder’s
Trust and with the identity of the beneficiaries of the Management Stockholder’s
Trust. The Management Stockholder shall notify the Company as soon as
practicable prior to any change in the identity of any beneficiary of the
Management Stockholder’s Trust.

12. Recapitalizations, etc. The provisions of this Agreement shall apply, to the
full extent set forth herein with respect to the Stock or the Options, to any
and all shares of capital stock of the Company or any capital stock, partnership
units or any other security evidencing ownership interests in any successor or
assign of the Company (whether by merger, consolidation, sale of assets or
otherwise) which may be issued in respect of, in exchange for, or substitution
of the Stock or the Options by reason of any stock dividend, split, reverse
split, combination, recapitalization, liquidation, reclassification, merger,
amalgamation, consolidation or otherwise.

13. Management Stockholder’s Employment by the Company. Nothing contained in
this Agreement or in any other agreement entered into by the Company and the
Management Stockholder contemporaneously with the execution of this Agreement
(subject to, and except as set forth in, the applicable provisions of any offer
letter or letter of employment provided to the Management Stockholder by the
Company or any employment agreement entered by and between the Management
Stockholder and the Company) (i) obligates the Company or any subsidiary of the
Company to employ the Management Stockholder in any capacity whatsoever or
(ii) prohibits or restricts the Company (or any such subsidiary) from
terminating the employment of the Management Stockholder at any time or for any
reason whatsoever, with or without Cause, and the Management Stockholder hereby
acknowledges and agrees that neither the Company nor any other person has made
any representations or promises whatsoever to the Management Stockholder
concerning the Management Stockholder’s employment or continued employment by
the Company or any subsidiary of the Company.

14. Binding Effect. The provisions of this Agreement shall be binding upon and
accrue to the benefit of the Parties hereto and their respective heirs, legal
representatives, successors and assigns. In the case of a transferee permitted
under clause (y) or (z) of Section 2(a) or Section 3 hereof, such transferee
shall be deemed the Management Stockholder hereunder; provided, however, that no
transferee (including without limitation, transferees referred to in
Section 2(a) or Section 3 hereof) shall derive any rights under this Agreement
unless and until such transferee has delivered to the Company a valid
undertaking and becomes bound by the terms of this Agreement.

 

18



--------------------------------------------------------------------------------

15. Amendment. This Agreement may be amended only by a written instrument signed
by the Parties hereto.

16. Closing. Except as otherwise provided herein, the closing of each issue or
sale of shares of Stock pursuant to this Agreement shall take place at the
principal office of the Company on the tenth Business Day following delivery of
the notice by either Party to the other of its exercise of the right to acquire
or dispose of such Stock hereunder.

17. Applicable Law; Jurisdiction; Arbitration; Legal Fees.

(a) The laws of the State of New York shall govern the interpretation, validity
and performance of the terms of this Agreement, except to the extent that the
issue or transfer of Stock shall be subject to mandatory provisions of the laws
of The Netherlands.

(b) In the event of any controversy among the Parties hereto arising out of, or
relating to, this Agreement which cannot be settled amicably by the Parties
hereto, such controversy shall be finally, exclusively and conclusively settled
by mandatory arbitration conducted expeditiously in accordance with the American
Arbitration Association rules by a single independent arbitrator. Such
arbitration process shall take place within 50 miles of the New York City
metropolitan area. The decision of the arbitrator shall be final and binding
upon all Parties hereto and shall be rendered pursuant to a written decision,
which contains a detailed recital of the arbitrator’s reasoning. Judgment upon
the award rendered may be entered in any court having jurisdiction thereof.

(c) Notwithstanding the foregoing, the Management Stockholder acknowledges and
agrees that the Company, its subsidiaries, the Investors and any of their
respective Rule 405 Affiliates shall be entitled to injunctive or other relief
in order to enforce the covenant not to compete, covenant not to solicit and/or
confidentiality covenants as set forth in Section 22(a) of this Agreement.

(d) In the event of any arbitration or other disputes with regard to this
Agreement or any other document or agreement referred to herein, each Party
shall pay its own legal fees and expenses. Notwithstanding anything herein to
the contrary, if any employment, change in control or severance agreement in
effect between the Management Stockholder and the Company or any of its
subsidiaries or Rule 405 Affiliates contains a similar provision relating to
arbitration and/or dispute resolution, such provision in such agreement shall
govern any controversy hereunder.

18. Assignability of Certain Rights by the Company. The Company shall have the
right to assign any or all of its rights or obligations to purchase shares of
Stock pursuant to Section 4 hereof.

 

19



--------------------------------------------------------------------------------

19. Miscellaneous.

(a) In this Agreement all references to “dollars” or “$” are to U.S. dollars and
the masculine pronoun shall include the feminine and neuter, and the singular
the plural, where the context so indicates

(b) If any provision of this Agreement shall be declared illegal, void or
unenforceable by any court of competent jurisdiction, the other provisions shall
not be affected, but shall remain in full force and effect.

(c) If any payments of money, delivery of shares of Common Stock or other
benefits due to the Management Stockholder hereunder could cause the application
of an accelerated or additional tax under Section 409A of the Internal Revenue
Code of 1986, as amended (the “Code”), such payments, delivery of shares or
other benefits shall be deferred if deferral will make such payment, delivery of
shares or other benefits compliant under Section 409A of the Code, otherwise
such payment, delivery of shares or other benefits shall be restructured, to the
extent possible, in a manner, determined by the Company and reasonably
acceptable to the Management Stockholder, that does not cause such an
accelerated or additional tax.

20. Withholding. The Company or its subsidiaries shall have the right to deduct
from any cash payment made under this Agreement to the applicable Management
Stockholder Entities any minimum federal, state or local income or other taxes
required by law to be withheld with respect to such payment.

21. Notices. All notices and other communications provided for herein shall be
in writing. Any notice or other communication hereunder shall be deemed duly
given (i) upon electronic confirmation of facsimile, (ii) one Business Day
following the date sent when sent by overnight delivery and (iii) five (5)
Business Days following the date mailed when mailed by registered or certified
mail return receipt requested and postage prepaid, in each case as follows:

(a) If to the Company, to it at the following address:

Valcon Acquisition Holding B.V.

c/o The Nielsen Company (US), Inc.

770 Broadway

New York, New York 10003

Attention: General Counsel

Telecopy: 646.654.5003

with copies to:

Clifford Chance LLP

Droogbak 1A

1013 GE Amsterdam

The Netherlands

Telefax: +31 20 711 9999

 

20



--------------------------------------------------------------------------------

Attention: Joachim Fleury

and

Simpson Thacher & Bartlett LLP

425 Lexington Avenue

New York, New York 10017

Attention: John G. Finley, Esq.

Telecopy: (212) 455-2502

(b) If to the Management Stockholder, to him care of the Company at the address
set forth above; or at such other address as either party shall have specified
by notice in writing to the other.

22. Confidential Information; Covenant Not to Compete.

(a) In consideration of the Company entering into this Agreement with the
Management Stockholder, the Management Stockholder hereby agrees effective as of
the date of the Management Stockholder’s commencement of employment with the
Company or its Subsidiaries, without the Company’s prior written consent, the
Management Stockholder shall not, directly or indirectly, (i) at any time during
or after the Management Stockholder’s employment with the Company or its
Subsidiaries, disclose any Confidential Information pertaining to the business
of the Company, the Investors, or any of their respective Rule 405 Affiliates
(except when required to perform his or her duties to the Company or one of its
Subsidiaries, by law or judicial process) or disparage the Company, the
Investors, or any of their respective Rule 405 Affiliates; or (ii) at any time
during the Management Stockholder’s employment with the Company or its
Subsidiaries and for a period of twelve (12) months thereafter, directly or
indirectly (A) act as a proprietor, investor, director, officer, employee,
substantial stockholder, consultant, or partner in any business that directly or
indirectly competes with the business of the Company, the Investors, or any of
their respective Rule 405 Affiliates, (B) solicit customers or clients of the
Company or any of its Subsidiaries to terminate their relationship with the
Company or any of its Subsidiaries or otherwise solicit such customers or
clients to compete with any business of the Company, the Investors, or any of
their respective Rule 405 Affiliates or (C) solicit or offer employment to any
person who has been employed by the Company or any of its Subsidiaries at any
time during the twelve (12) months immediately preceding the termination of the
Management Stockholder’s employment; provided, however, that the foregoing
clause (ii) shall not apply with respect to any Rule 405 Affiliates that are
engaged in a business substantially different than that of the Company or any of
its Subsidiaries. If the Management Stockholder is bound by any other agreement
with the Company regarding the use or disclosure of confidential information,
the provisions of this Agreement shall be read in such a way as to further
restrict and not to permit any more extensive use or disclosure of confidential
information.

(b) Notwithstanding clause (a) above, if at any time a court holds that the
restrictions stated in such clause (a) are unreasonable or otherwise
unenforceable under circumstances then existing, the Parties hereto agree that
the maximum period, scope or geographic area determined to be reasonable under
such circumstances by such court will be

 

21



--------------------------------------------------------------------------------

substituted for the stated period, scope or area. Because the Management
Stockholder’s services are unique and because the Management Stockholder has had
access to Confidential Information, the Parties hereto agree that money damages
will be an inadequate remedy for any breach of this Agreement. In the event of a
breach or threatened breach of this Agreement, the Company or its successors or
assigns may, in addition to other rights and remedies existing in their favor,
apply to any court of competent jurisdiction for specific performance and/or
injunctive relief in order to enforce, or prevent any violations of, the
provisions hereof (without the posting of a bond or other security).

(c) In the event that the Management Stockholder breaches any of the provisions
of Section 22(a) hereof, in addition to all other remedies that may be available
to the Company, such Management Stockholder shall be required to pay to the
Company any amounts actually paid to him or her by the Company in respect of any
repurchase by the Company of the Options or shares of Common Stock underlying
the Options held by such Management Stockholder.

(Remainder of page intentionally left blank.)

 

22



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first above written.

 

VALCON ACQUISITION HOLDING B.V. By:       Name:     Title:   VALCON ACQUISITION
HOLDING (LUXEMBOURG) S.Á.R.L. By:       Name:     Title:   Manager A By:      
Name:     Title:   Manager B MANAGEMENT STOCKHOLDER:  

Management Stockholder’s Agreement Signature Page

 

23